                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


NINJA HASSAN WHEELER,

              Plaintiff,

                                                         CV 118-156


EDWARD PHILBIN, Warden; TOMMY
TREMBLE,Deputy Warden of Security;
and MICHAEL ALLEN,C.O. II, in their
individual and official capacities.

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 22.) In his objections. Plaintiff again argues Defendants Philbin and Tremble were aware

cell doors in the I2-A-1 lockdown unit at Augusta State Medical Prison ("ASMP") were

faulty, which allowed inmates to escape from their cells and physically attack him while he

was handcuffed and being led to the showers. (Id at 2-4.) Plaintiff also appends for the first

time two news articles in support of his contention. (Id at 6-21.) While courts have the

discretion to consider novel evidence, factual claims, and legal argument raised for the first

time in an objection to an R&R,they are under no obligation to do so. Frone v. JP Morgan

Chase & Co.. 695 F. App'x 468, 472 (11th Cir. June 5, 2017)(concluding district judge has

broad discretion in considering argument not presented to magistrate judge); Williams v.
McNeil. 557 F.3d 1287, 1292 (11th Cir. 2009)(same). The Court declines to do so here,

especially considering Plaintiff previously amended his complaint but failed to include this

information. (See doc. nos. 1, 9.)

       However, even if the Court were to consider the new information in the articles, there

is nothing therein that undermines the Magistrate Judge's R&R. While the articles generally

cite security concerns at ASM?, including reports of faulty locks, the articles contain no

indication the security issues gave rise to any actual incidents of violence, either between

inmates or against staff members. (See doc. no. 22, pp. 6-21.) Furthermore, nothing in the

articles indicate the dorm in which Plaintiff was housed was one of the ones effected by the

security issues. (Id.) Thus, the articles provide no additional evidence in support of

Plaintiffs contention Defendants Philbin and Tremble actually participated in the alleged

constitutional violations or were on notice of a substantial risk of serious harm to Plaintiff

based on a history of widespread inmate-on-inmate attacks due to the faulty locks. Hartlev v.

Pamell. 193 F.3d 12631269 (11th Cir. 1999); Brown v. Crawford. 906 F.2d 667, 671 (11th

Cir. 1990). Thus, even considering the news articles. Plaintiff fails to state a claim against

Defendants Philbin and Tremble.


       Additionally, Plaintiff filed his second motion for appointment of counsel, in which

he argues he is unable to afford counsel, his imprisonment will greatly limit his ability to

litigate the complex issues presented, and a lawyer would better present evidence and cross-

examine witnesses at trial. (Doc. no. 21.) As a general rule, there is no entitlement to

appointed counsel in a civil rights case such as this one. Dean v. Barber. 951 F.2d 1210,

1216 (11th Cir. 1992). Rather, the appointment of counsel is a privilege justified only by

                                              2
exceptional circumstances. Id; see also Smith v. Fia. Dep*t of Corr., 713 F.3d 1059, 1065

(11th Cir. 2013)(finding exceptional circumstances justified appointment of counsel where

suspect conduct of prison officials hindered prisoner plaintiffs ability to present essential

merits of case and, additionally, where such appointment would alleviate security concerns

and help sharpen issues). Here, Plaintiff fails to show that exceptional circumstances exist to

justify the appointment of counsel. Steele v. Shah. 87 F.3d 1266, 1271 (11th Cir. 1996).

Plaintiff has not shown that his status as a layman prevents him from "presenting the

essential merits of his ... position," which is the key consideration in determining whether

the appointment of counsel is justified. Kilgo v. Ricks. 983 F.2d 189, 193 (11th Cir. 1993).

Indeed, Plaintiff submitted a factually-detailed complaint and amended complaint, and filed

detailed objections in support of his claims.

       Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiffs motion for

appointment of counsel, (doc. no. 21), DISMISSES Plaintiffs amended complaint, and

CLOSES this civil action.

                           .


        SO ORDERED this
                     iis               day of March, 2019, at Augusta, Georgia.
                                       (




                                            J. RAITOA&FIALL,CHIEF JUDGE
                                            UNITED^STATES DISTRICT COURT
                                                     •RN DISTRICT OF GEORGIA
